Exhibit 10.8

EXECUTION VERSION

AMENDMENT NUMBER TWO

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 2nd day of
March, 2018, by and between PENNYMAC LOAN SERVICES, LLC, as seller and servicer
(“Seller”), and CITIBANK, N.A. (“Buyer”), to the Amended and Restated Master
Repurchase Agreement, dated as of March 3, 2017, by and between Seller and
Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.     Amendments. Effective as of March 2, 2018 (the “Amendment
Effective Date”), the Agreement is hereby amended as follows:

(a)         Section 2 of the Agreement is hereby amended by deleting the
definition of “Termination Date” in its entirety and replacing it with the
following:

“Termination Date” shall mean May 1, 2018 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

(b)         Schedule 1 of the Agreement is hereby amended by revising subsection
(nnn) in its entirety as follows:

(nnn) Reserved.

SECTION 2.     Fees and Expenses.  Seller agrees to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Two (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3.     Representations.  Seller hereby represents to Buyer that as of
the date hereof, the Seller Parties are in full compliance with all of the terms
and conditions of the Agreement and







--------------------------------------------------------------------------------

 



each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

SECTION 4.      Binding Effect; Governing Law.  This Amendment Number Two shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER TWO SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

SECTION 5.     Counterparts.  This Amendment Number Two may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 6.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Two need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Two to be
executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller and Servicer)

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

      Pamela Marsh

 

Title:

      Managing Director, Treasurer

 

 

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

      Susan Mills

 

Title:

      Vice President

 

 

      Citibank, N.A.

 

 

 

 

 

 

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

      Pamela Marsh

 

Title:

      Managing Director, Treasurer

 

 

Amendment Number Two to Amended and Restated Master Repurchase Agreement
PLS-Agency

--------------------------------------------------------------------------------